DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	The Amendment filed on December 10, 2021, has been entered.




Claim Disposition

3.	Claims 2-5, 9-11, 13-24 and 27-30 have been cancelled. Claims 1, 6-8, 12, 25-26 and 31-46 are pending and are under examination.



Claim Objection

4.	Claims 1, 6-8, 12, 25-26 and 31-46 are objected to because of the following informalities:
 For clarity and precision of claim language it is suggested that claim 1 is amended to read, “[[:]] An Escherichia coli bacterium,
wherein the bacterium has been modified to delete a ybdK gene so that the bacterium has a reduced y- glutamylglycine synthetase activity of a protein encoded by the ybdK gene as compared with a non-modified bacterium,
wherein the bacterium has been further modified to delete a gshA gene so that the bacterium has a reduced y- glutamylcysteine synthetase activity of a protein encoded by the gshA gene [[is reduced]] as compared with a non-modified bacterium,
wherein the bacterium has been further modified to delete a gene encoding the y- glutamyltransferase so that the [[activity of]] the y-glutamyltransferase activity is reduced as compared with a non-modified bacterium,
wherein the bacterium has a gene encoding y-glutamylvaline synthetase which has a ratio of y-glutamylvaline synthetase activity to y-glutamylglycine synthetase activity of at least 3.0,
wherein the protein encoded by the ybdK gene is:
[[(1a)]] a protein comprising the amino acid sequence of SEQ ID NO: 16 [[and having y- glutamylglycine synthetase activity]];

[[(1b) a protein comprising the amino acid sequence of SEQ ID NO: 16 but comprising consisting of substitution, deletion, insertion, or addition of 1 to 10 amino acid residues, and having y-glutamylglycine synthetase activity; or
(1c) a protein having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 16, and having y-glutamylglycine synthetase activity,]]
wherein the protein encoded by the gshA gene is:
[[(2a)]] a protein comprising the amino acid sequence of SEQ ID NO: 24 [[and having y- glutamylcysteine synthetase activity]];
[[(2b) a protein comprising the amino acid sequence of SEQ ID NO: 24 but comprising consisting of substitution, deletion, insertion, or addition of 1 to 10 amino acid residues, and having y-glutamylcysteine synthetase activity; or
(2c) a protein having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 24, and having y-glutamylcysteine synthetase activity,]]
wherein the y-glutamyltransferase is:
[[(3a)]] a protein comprising the amino acid sequence of SEQ ID NO: 26 and having y- glutamyltransferase synthetase activity;
[[(3b) a protein comprising the amino acid sequence of SEQ ID NO: 26 but comprising consisting of substitution, deletion, insertion, or addition of 1 to 10 amino acid residues, and having y-glutamyltransferase activity; or
(3c) a protein having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 26, and having y-glutamyltransferase activity,]]
wherein the y-glutamylvaline synthetase is:

[[(4a)]] a protein comprising the amino acid sequence of SEQ ID NO: 18, 20, [[or]] 22 or 24 and having y-glutamylvaline synthetase activity;
[[(4b)]] a protein comprising the amino acid sequence of SEQ ID NO: 18, 20, [[or]] 22  or 24 but consisting of substitution, deletion, insertion, or addition of 1 to 10 amino acid residues, and having y-glutamylvaline synthetase activity;
[[(4c)]] a protein having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 18, 20, [[or]] 22 or 24, and having y-glutamylvaline synthetase activity; [[or
(4d) a mutation in a wild-type glutamate- cysteine ligase and having the y-glutamylvaline synthetase activity,
wherein the wild-type glutamate-cysteine ligase is:
(5a) a protein comprising the amino acid sequence of SEQ ID NO: 24;
(5b) a protein comprising the amino acid sequence of SEQ ID NO: 24 but comprising consisting of substitution, deletion, insertion, or addition of 1 to 10 amino acid residues; or (5c) a protein having at least 90% sequence identity to the amino acid sequence of SEQ ID NO: 24,]] and
wherein the [[mutation of (4d)]] y-glutamylvaline synthetase substitution corresponds to at least one selected from the group consisting of L135, Q144, Y241, N243, and Y300 in SEQ ID NO: 24”. The dependent claims hereto are also included.
Appropriate correction is required.




Claim Rejections - 35 USC §112 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 1, 6-8, 12, 25-26 and 31-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that
the inventor or a joint inventor, or for pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claimed invention is directed to “an E. coli bacterium wherein the bacterium has been modified to delete a ybdK gene so that the bacterium has a reduced activity of a protein encoded by the ybdK gene as compared to the non-modified bacterium; wherein the bacterium has been further modified to delete a gshA gene so that the activity of a protein encoded by the gshA gene is reduced as compared with a non-modified bacterium; wherein the bacterium is further modified to delete a gene encoding 
The claimed invention is overly broad and encompasses a large variable genus of substrates. The specification fails to provide any additional representative species of the claimed genus to show that applicant was in possession of the claimed genus.

Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus. Therefore, for all these reasons the specification lacks adequate written description, and one of skill in the art cannot reasonably conclude that the applicant had possession of the claimed invention at the time the instant application was filed.




Response to Arguments

6.	Applicant’s comments have been considered in full. Withdrawn objections/rejections will not be addressed herein as applicant’s comments are moot. 
The rejection of record is traversed and applicant stated that the claims have been amended thus the rejection should be withdrawn. The issue is that the claims still encompass a large variable genus of structures. Furthermore, if a gene is deleted, there is a strong possibility that the expression product would not just have reduced activity, but may not function or might not be present, thus to obtain a reduced activity, may be the resulting effect of a modification other than deletion of the coding sequence. Therefore, the written description rejection remains relevant is final.



Conclusion

7.	No claims are presently allowable.


8.	Applicant’s amendment necessitated the new/modified ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE ROBINSON whose telephone number
 is (571)272-0957. The examiner can normally be reached on Monday-Friday from 9:00 a.m. to 5:00 p.m. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HOPE A ROBINSON/
Primary Examiner, Art Unit 1652